IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ACE ROBERT PATTERSON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3372

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 19, 2016.

An appeal from an order of the Circuit Court for Madison County.
Andrew J. Decker, III, Judge.

Ace Robert Patterson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.